Citation Nr: 0312740	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  99-08 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


REMAND

The veteran had active duty from September 1979 to January 
1980 and from March 1980 to September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran has moved to Louisiana and jurisdiction will be 
assumed by the RO in New Orleans, Louisiana.

The record reflects that the veteran was scheduled for a 
hearing before a traveling section of the Board in Atlanta, 
Georgia, in December 2002, to which he failed to report.  In 
February 2003, the veteran submitted a motion to have another 
hearing scheduled and explained why he had failed to report 
to the December 2002 hearing.  He asked that a video 
conference hearing be scheduled at the RO in New Orleans, 
Louisiana, as he had moved to that state.  In May 2003, the 
Board granted the veteran's motion, determining that he had 
established good cause for failing to report to the hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to RO for the following development:

The RO in New Orleans, Louisiana, should 
schedule the veteran for a video 
conference hearing with the Board. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


